Citation Nr: 1609730	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-32 435	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1990 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2014, the Board remanded the Veteran's current claim on appeal for further development.  The Board notes that the Veteran's appeal also had originally included a claim for service connection for hypertension.  However, in a June 2014 rating decision, the RO granted service connection for hypertension.  Therefore, the issue no longer remains in appellate status, and no further consideration is required.  The Board is satisfied that the directed development action has been performed, and is prepared to proceed with its de novo consideration of the issue on appeal.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms producing no more than occupational and social impairment with reduced reliability and productivity; it has not caused either occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria have been met for an initial disability rating at 50 percent for PTSD, but no more.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Rating

Here, the Veteran asserts that he is entitled to an initial disability rating in excess of 30 percent for his service-connected PTSD.  The Veteran's claim for service connection for PTSD was received February 2008.  Service connection was granted by an October 2008 rating decision with a 30 percent rating assigned.  The Veteran's Notice of Disagreement was received November 2008.  After a Statement of the Case, dated August 2009, continued the 30 percent rating, the Veteran filed his substantive appeal in September 2009.  The Board remanded the issue for further development in January 2014.  A Supplemental Statement of the Case dated June 2014 continued the 30 percent rating.  

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 30 percent rating when a Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self- care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when a Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a Veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  For example, a GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  Id. at 46.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

As noted, the Veteran's claim was received in February 2008.  His main complaints were chronic sleep impairment, intrusive thoughts, social isolation, and anxiety. 

In a VA treatment record from July 2007, the Veteran reported complaints of flashbacks, mood swings, irritability, and sleep disturbances but had denied having any suicidal or homicidal ideations.  

In February 25, 2008, a fellow veteran who was stationed with the Veteran during active service submitted a statement in support of the Veteran's PTSD claim.  Mr. [redacted] indicated that the Veteran no longer wanted to socialize with anyone; was irritable and quick to anger; and experienced frequent nightmares and sleep impairment.  

In a private treatment record from March 2008, the Veteran reported feeling depressed, hopeless and helpless; had questioned if his life was worth living; and had fear of a shortened future.  He reported he had been experiencing flashbacks, nightmares, and late, early, and middle insomnia.  He stated that he had been self-medicating with alcohol (drinking a pint of whiskey) and Nyquil as a daily sleeping aid.  He reported that he was jumpy, irritable, and edgy.  He reported that he only associated with people in the workplace but stayed distant, claiming he could not relate to people.  He denied having any interest in activities.  The Veteran indicated that his wife described him as unaffectionate and claimed he did not communicate with her.  He indicated that due to marital issues, he did not believe his marriage would continue for long.  

During evaluation, the treating psychiatrist noted the Veteran was dressed casually, exhibited good eye contact, and had no abnormal movement, posture or gesture.  The examiner noted the Veteran's mood was anxious and depressed with his affect congruent to his mood.  His speech was within normal limit, there was no dysarthria, and his thought processes were goal directed and logical.  The Veteran denied any auditory or visual hallucination and denied any suicidal ideation or homicidal ideation.  The psychiatrist noted there was no evidence of any psychosis or delusions and that cognitively, the Veteran was alert and oriented, able to register and recall.  The psychiatrist noted the Veteran's remote and recent memories seemed intact and his attention and concentration were within normal limit.  The psychiatrist noted the Veteran had good insight and judgment at the time of assessment.  

After evaluation, the psychiatrist diagnosed chronic PTSD and recurrent mild to moderate major depressive disorder and recommended psychotherapy and psychopharmacology.  The psychiatrist assigned a GAF of 42.

In April 2008, the Veteran reported sleeping a lot more and had been taking time off from work.  The Veteran continued to experience anxiety and nightmares and had missed work at least one day as a result of disturbing nightmares.  He reported feeling disconnected from his wife and marital strain.  He denied having suicidal ideation or homicidal ideation.  

In June 2008, the Veteran reported he had been isolated a lot and that his wife had been saying he had changed; specifically, he did not like going anywhere and did not communicate with her.  The Veteran reported issues at work since there was no work load, indicating that he needed to keep busy to divert his mind.  The Veteran reported he was drinking less and his sleep was better but he was still depressed and anxious.  He denied having suicidal ideation or homicidal ideation.  The treating psychiatrist noted that during evaluation the Veteran had a constricted affect.  

In August 2008, the Veteran reported a lowered sex drive.  He reported feeling depressed and had thoughts about suicide.  He stated he did not want to see anyone.  The treating psychiatrist noted that during evaluation the Veteran appeared disheveled, unkempt, wore dirty clothing, and had a dull affect.  

The Veteran was afforded a VA examination in September 2008.  At that time the Veteran reported his symptoms were sporadic.  He reported having issues with falling asleep and experienced interrupted sleep.  He reported having intrusive thoughts and nightmares.  He stated he was easily startled, hyper vigilant, and short-tempered.  He reported that he avoided large crowds and did not watch war movies on television or talk about his experiences.  The Veteran also reported that he drank too much, drinking five times a week.  He reported being married and having three children.  He stated he was not close to his children.  He reported that he had no close friends.  He stated he occasionally went to church but otherwise had limited recreational and leisure pursuits.  He reported that he worked full time and did so regularly.  He stated that he has had the same job for fourteen years.  

On mental status examination, the Veteran was alert and cooperative, was soft-spoken and had a slight stutter.  His motor activity was calm and affect was appropriate, although somewhat withdrawn.  His mood was a bit tense.  There was no evidence of perceptual impairment or evidence of thought disorder.  Thought content was appropriate and he denied suicidal and homicidal ideation.  He was oriented to time, place, and person.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  The examiner noted that the Veteran reported symptoms of hypervigilance, exaggerated startle response, irritability, heightened arousal, and avoidance.  The examiner noted the Veteran's reports of emotional numbness, social isolation and withdrawal, and feelings of distance from others.  

After examination, the examiner diagnosed PTSD, hypertension, and some impairment of interpersonal interactions.  The examiner opined that the Veteran's degree of social and occupational impairment, secondary to his psychiatric symptoms, was mild to moderate.  The examiner assigned a GAF of 54.

In November 2008, the Veteran reported that his relationship with his wife was worsening.  He reported staying home and stated that he did not like being around people anymore.  He was easily irritated and very depressed.  The Veteran denied any auditory or visual hallucination and denied any suicidal ideation.

In January 2009, the Veteran reported he did not leave the house and had been out of work for about a month, stating he wanted to stay alone.  The Veteran also reported having a problem with his erection for about a year.  The treating psychiatrist noted that during evaluation the Veteran appeared disheveled, and had a dull and constricted affect.  The Veteran denied any auditory hallucination.

In March 2009, the Veteran reported being in a bad mood and was distressed at work.  He stated he had little interaction with others and was still having marital issues.  The Veteran denied any auditory or visual hallucination and denied any suicidal ideation or homicidal ideation.  The treating psychiatrist noted that during evaluation the Veteran had a dull and constricted affect.  

In December 2009, the Veteran reported that he had been drinking a lot as a sleeping aid, consuming a fifth of vodka every two days about 20 days out of the month.  He denied that drinking affected his employment.  He reported continual marital strain.  The treating psychiatrist noted the Veteran had a dull and constricted affect during evaluation.  

In April 2010, the Veteran reported his drinking had lessened and that he had started sleeping better on his current medications.  The Veteran reported he felt responsible for a car accident that occurred during work and the incident brought back traumatic memories of war.  The Veteran denied any suicidal ideation or homicidal ideation.  The treating psychiatrist noted that during evaluation the Veteran appeared very depressed and had a flattened affect.  

In July 2010, the Veteran reported he was getting an average of three hours of sleep a night, stating the prescribed Ambien worked but did not help him sleep for long.  The Veteran stated he continued to stay away from crowds and was still socially isolated.  He reported that he would go straight home after work and had personal contact with his dogs.  He reported experiencing intrusive thoughts when he was alone.  The Veteran denied any auditory or visual hallucination and denied any suicidal ideation.  The treating psychiatrist noted that during evaluation the Veteran had a dull and constricted affect.  

In February 2011, the Veteran stated he was very irritated at work and would get agitated when people were in his personal space.  He stated he had been isolating himself and avoided interaction with others at work.  He reported continued marital issues but stated he spent more time with his daughter.  He reported continued sleep impairment, indicating he slept only three to four hours a night and experienced a lot of external stressors.  He has considered leaving his job.  The Veteran denied any auditory or visual hallucination and denied any suicidal ideation or homicidal ideation.  The treating psychiatrist noted that during evaluation the Veteran had a dull affect and displayed psychomotor agitation.

In May 2011, the Veteran reported having issues at work and had increasingly been challenging authority.  He reported having to miss work in order to prevent clashing with people.  The Veteran reported sporadic sleep.  The Veteran denied any auditory or visual hallucination and denied any suicidal ideation.  The treating psychiatrist noted that during evaluation the Veteran was depressed and appeared disheveled and unkempt.  

In December 2012, the Veteran had dropped out of treatment since he was last evaluated in May 2011.  The Veteran had stopped taking his medications as well.  At the time of evaluation, the Veteran reported experiencing flashbacks, anger, irritability, depression, emotional numbness, intrusive and disturbing thoughts and memories, agitation, and feelings of worthlessness and indecisiveness.  He had issues with focusing and concentrating.  He stated he had lost interest in people and things, and that he felt like a stranger.  He also reported feeling anxious while standing in a long line or traveling in a bus, train or plane.  He also reported experiencing episodes of sudden intense fear, anxiety, and discomfort.  He stated during these episodes, his racing heart would pound, he would break out in sweat, he would feel faint, his fingers and toes tingled, his surroundings felt surreal, and he feared he would lose control.  The Veteran reported he had been experiencing issues and increasing stress at work; he avoided people, not talking to his friends and colleagues.  He stated in his current position, he had to deal with more people, which frustrated him.  He had continual marital issues.  He stated he intermittently gets to a point where he cannot deal with his family and work issues.  He self-medicated with alcohol, consuming one pint of whisky every other day.  

On mental status examination, the treating psychiatrist noted the Veteran appeared sad, depressed, anxious, and restless.  The examiner noted that although the Veteran maintained good eye contact and had fair insight and judgment during assessment, he had problems with focusing and concentration.  The Veteran denied any auditory or visual hallucination and denied any suicidal ideation or homicidal ideation.  The psychiatrist noted there was no evidence of any psychosis or delusions.  

After examination, the examiner diagnosed PTSD, chronic; major depressive disorder, mild to moderate; panic disorder with agoraphobia; hypertension; and erectile dysfunction.  The examiner recommended psychotherapy and psychopharmacology and assigned a GAF of 40.  

In January 2013, the Veteran reported continued marital strain and indicated continued issues with focusing and concentration.  The Veteran denied any auditory or visual hallucination and denied any suicidal ideation or homicidal ideation.  The psychiatrist found no evidence of any psychosis or delusions.  

In June 2013, the Veteran reported continued marital discord and indicated he and his wife were separating.  He also reported his new administrative position in which he was responsible for five fire stations.  He also reported exercising three times a day as a calming and coping mechanism.  

In October 2013, the Veteran's wife indicated during the Veteran's evaluation, that the Veteran isolated and distanced himself from her.  The Veteran did "not want to do much" for their family but at the same time did not want a divorce.  The treating psychiatrist encouraged marriage therapy and communication between the couple.  The Veteran denied any auditory or visual hallucination and there was no evidence of any psychosis or delusions.  The psychiatrist also noted that the Veteran continued to withdraw from social life and encouraged the Veteran to partake in activities.  

In January 2014, the Veteran reported he had separated from his wife and was living on his own.  He stated he felt some stress relief from the separation.  The Veteran reported his mood was anxious, depressed, and he indicated hyper arousal symptoms.  

The treating psychiatrist noted the Veteran's affect was blunted with psychomotor retardation.  During examination, the psychiatrist noted the Veteran was cooperative, answered questions appropriately, was generally able to relate, and had no aphasia or dysarthria.  The Veteran's tone and volume were normal and there was no pressured speech.  The examiner noted the Veteran had thought blocking, word searching, and delayed thought.  Although the Veteran denied any auditory, visual or tactile hallucinations, or any psychosis or delusions, he reported seeing images of moving objects at the edges of his sight.  The Veteran also had obsessive thoughts about being safe but denied any suicidal ideation, homicidal ideation, or had any self-injurious behavior.  

The psychiatrist diagnosed PTSD; major depressive disorder, moderate to severe, without psychotic features; hypertension; and erectile dysfunction and assigned a GAF of 45.

In April 2014, the Veteran reported he had been feeling better and reported that his current administrative position at the fire station had been less stressful.  He reported his medications had been working.  The Veteran reported having problems with his memory.  Otherwise, there was no change from the Veteran's prior evaluation in January 2014. 

The Veteran was afforded a VA examination in April 2014.  At that time he reported his primary mental health symptom was isolation and detachment from others.  He indicated that he and his wife of almost 22 years separated in November 2013 due to his isolation from her.  He stated he had no friends but had good relationships with some of his children and kept in contact with his siblings and mother.  Nevertheless, the Veteran reported that he had isolated himself from family and has limited contact with them but denied any strain or conflict.  Although he had a few acquaintances from work, he denied doing any activities with them.  He reported that his detachment from others may have caused mild problems with co-workers and supervisors.  The Veteran reported he experienced short periods of depression once a month and would self-medicate with alcohol.  He reported drinking 1/5 of whisky to cope with stress.  He stated he was hyper vigilant, was anxious in crowds, and had exaggerated startle response.  He experienced military-related nightmares several times a year and indicated he was only able to sleep a continuous eight hours when taking prescribed Klonopin.  Otherwise, he was limited to approximately four hours of restless sleep.  He also stated he avoided watching the news or war movies.  The Veteran indicated before his current administrative position at the fire station, he used to be triggered when he responded to "gory" accidents as a firefighter.  He denied feeling worthless or helpless.  He denied experiencing hallucinations or panic attacks and denied any suicidal ideation or homicidal ideation, intent or plan.  

On mental status examination, the examiner noted the Veteran made efforts to avoid any reminders of traumatic events.  It was noted that the Veteran had social and emotional detachment from others.  The examiner noted the Veteran's chronic sleep impairment and anxiety.  During examination, the Veteran was dressed casually and had good hygiene.  He appeared alert, attentive, and oriented to time, place, person, and situation; showed no signs of emotional distress; his affect was euthymic; his thought processes were logical and organized; his speech was within normal limits.  His speech volume was slightly low but he could be understood without difficulty.  

After mental status examination, the examiner found that the Veteran did not meet the full criteria for PTSD, opining that he endorsed very mild, intermittent re-experiencing symptoms.  The examiner noted that there was significant discrepancy between the Veteran's report during the clinical interview, his self-report on psychological measures and his current level of functioning.  Nevertheless, the examiner found that the Veteran would meet an Anxiety Disorder NOS diagnosis under DSM-IV-TR criteria.  In conclusion, the examiner opined that the Veteran's occupational and social impairment was due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

In August 2014, the Veteran reported no change from his prior evaluation in April 2014.  

In November 2014, the Veteran reported that his sleep improved and he had been participating in marriage therapy.  Otherwise, there was no change from the Veteran's prior evaluation in April 2014.

The Veteran was afforded another VA examination in May 2015.  At that time the Veteran reported persistent irritability, difficulty concentrating, sleep disturbance, exaggerated startle response, and hypervigilance.  He reported reduced depression symptoms and anxiety on medication.  He reported occasional nightmares, of which his wife previously indicated she heard him screaming at night.  He reported difficulty falling asleep as well as staying asleep.  He indicated he slept three to four hours a night and used alcohol as a sleeping aid.  He reported drinking alcohol every night, consuming about 1/5 of whisky per week.  The Veteran also reported further detachment from others and issues at work due to his social withdrawal.  He reported he has had significant issues with his supervisor in the past year and had received a negative work evaluation because he did not interact well with others and was considered a "hot head," prone to anger outbursts and was irritable towards others.  The Veteran was separated from his wife at the time of the examination and indicated he had a more distant relationship with his children.  The Veteran reported he had one friend, another firefighter, but he limited what he shared and preferred to be alone.  

On mental status examination, the Veteran was polite, open, cooperative, and spoke within normal limits.  His motor activity was calm and affect was appropriate.  The Veteran was dressed casually and appropriately with good hygiene.  He was oriented to time, place, and person.  His thought processes were logical and organized and his recent and remote memory abilities were intact.  His attention and concentration was adequate.  There was no evidence of delusions and he did not exhibit auditory or visual hallucinations during evaluation.  He reported hearing a faint voice two to three times a day and claimed he would think someone was talking to him.  The Veteran reported his mood at the time of examination as "okay, tired" and over the past month "very irritable, tired, wanting to be alone."  He denied suicidal and homicidal ideation.  

The examiner indicated the Veteran suffered from depression, anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also noted the Veteran made efforts to avoid thoughts, or conversations associated with trauma and made efforts to avoid activities, places or people that aroused recollections of trauma.  It was noted that the Veteran had recurrent, involuntary, and intrusive distressing memories of traumatic events; had intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events; had marked physiological reactions to internal or external cues that symbolize or resemble an aspect of traumatic events.  The examiner noted the Veteran had persistent and negative beliefs or expectations about oneself, others, or the world; had persistent, distorted cognitions about the cause or consequences of the traumatic events that lead to the individual to blame himself; was in a persistent negative emotional state; had a markedly diminished interest or participation in significant activities; had feelings of detachment or estrangement from others; and had persistent inability to experience positive emotions.  It was noted that the Veteran had irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects; had hypervigilance; had exaggerated startle response; had problems with concentration; and had sleep disturbance.  

After examination, the examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupation, or other important areas of functioning and were not attributable to the physiological effects of a substance or another medical condition.  The examiner found the Veteran endorsed an unusual number of affective, psychotic, and neurological symptoms beyond the recommended cut-off for a PTSD diagnosis, and noted that this suggested the Veteran may have embellished his symptoms and impairment consistent with a "cry for help."

Turning now to an analysis of the evidence of record, the Board finds that the evidence of record as recorded above makes it somewhat unclear whether the Veteran's psychiatric symptomatology is most closely aligned with a 30 or 50 percent rating.  As such, resolving reasonable doubt in the Veteran's favor, a 50 percent rating is assigned.

The evidence of record has not shown either the total occupational and social impairment that is associated with a 100 percent disability rating or the occupational and social impairment with deficiencies in most areas that is associated with a 70 percent disability rating for any distinct time during the course of his appeal. 

With regard to the Veteran's occupational impairment, the record indicates that the Veteran has maintained his employment at the same fire station for over 20 years.  Although there had been some work issues as a result of his PTSD symptoms, these issues are contemplated by a 50 percent rating, which contemplates difficulty in establishing and maintaining effective work and social relationships.  Furthermore, the Board notes that there has been no indication the Veteran is unable to manage his finances throughout the period on appeal.  Additionally, no clinician has found the Veteran to be occupationally impaired to the degree contemplated by a 70 or 100 percent rating.  The Veteran's symptom picture has otherwise largely focused on his difficulty sleeping, nightmares, social isolation, and mood disturbances, which, while significant, the Board finds do not rise to a level of severity associated with a 70 percent or 100 percent level of occupational impairment.  In sum, the Board finds that the weight of the evidence of record does not support a finding that the Veteran has experienced the severity of occupational impairment that is associated with either a 70 percent or 100 percent rating. 

Similarly, the Veteran has not shown the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating at any time. The Veteran has remained married to his first spouse for over 23 years and although there has been marital discord, the Veteran has been participating in marriage therapy to improve his relationship with his wife.  The Veteran has also reported that he maintains contact with his siblings, his mother, and children.  These relationships show that the Veteran does not experience an inability to establish or maintain effective relationships (the type of symptom that would be consistent with the social impairment of a 70 percent rating).  Furthermore, no clinician has found the Veteran to be totally socially impaired or socially impaired with deficiencies in most areas.  Thus, the Board finds that the evidence of record does not support a finding that the Veteran has suffered from the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating at any time as a result of his PTSD symptoms.

The Board has considered the April 2014 and May 2015 VA examinations noting the inconsistency between the Veteran's reports during the clinical interviews and his self-reports on psychological measures and his current level of functioning.  The examiners found the Veteran scored above the suggestive cut-off for a PTSD diagnosis, suggesting the possibility of the Veteran's embellishment of symptoms and impairment.  However, when considering these examinations in conjunction with the Veteran's private treatment records, the Board finds the Veteran's reports regarding his PTSD symptoms to be reliable and credible.  The Veteran has consistently reported moderate to severe PTSD symptomology in his private mental health treatment records from 2008 to 2014; and these records indicate continuous and frequent treatment and counseling with the same treating psychiatrist.  Thus, affording the Veteran with the benefit of the doubt, the Board finds that the Veteran's symptomatology throughout the appeal, particularly the Veteran's consistent social isolation, depression, anxiety, chronic sleep impairment, and the effects of his symptoms on his social and occupational relationships, more closely approximates the symptoms associated with a 50 percent disability.  Accordingly, a 50 percent disability rating is granted.

Also, in making this determination, the Veteran's GAF scores, ranging from 40 to 54, have been considered.  The Board finds that these scores, which are reflective of moderate to severe symptoms, and particularly when considered along with the symptoms contained in the associated clinical reports, are consistent with the currently assigned rating.  As noted, GAF scores are but one factor in evaluating a psychiatric disability, and they have been abandoned by the DSM-5 based on their subjectivity.  Here, the Veteran's GAF scores generally align with moderate to serious symptomatology which is contemplated by a 50 percent rating.  
Looking at the symptoms provided as examples of a 70 percent rating, the Veteran has simply not shown suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or an inability to establish and maintain effective relationships.

Additionally, while the Veteran was noted to be disheveled on several occasions, he was not noted to have neglected his personal appearance and his hygiene was consistently found to be good.  Work may have presented a challenge and caused some difficulty in adapting to stressful circumstances, but the Veteran still managed to be employed for multiple decades and got promoted during the course of his appeal.  As such, it does not appear that any difficulty with adapting did not rise to a level that was commensurate with a 70 percent rating. 

In sum, the Board finds that the preponderance of the evidence favors the assignment of a schedular rating of 50 percent, but no greater, for the Veteran's PTSD.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology and referral for extraschedular consideration is not warranted in this case.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not alleged that he is unemployable on account of his service connected PTSD and considering the Veteran is currently employed full time and has been employed at the same fire station for over 23 years, there has been no indication in the record that his PTSD has prevented employment.  Thus, the Board finds that Rice is inapplicable. 






ORDER

An initial increased disability rating of 50 percent, but no greater, is granted for the Veteran's PTSD, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


